Case 1:20-cv-00065-DDD-JPM Document6 Filed 04/21/20 Page 1of1PagelID#: 113

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
CHAKHA DANNY JAMES, CIVIL DOCKET NO. 1:20-CV-065-P
Petitioner
VERSUS JUDGE DRELL
JAMES LEBLANC, ETAL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

JUDGMENT
For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 5), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;
IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (ECF No. 1) is hereby DENIED and DISMISSED with prejudice.

os,
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2/ day of
Afes— , 2020.

 

TSS
DEE. D. DRELL

UNITED STATES DISTRICT JUDGE

 
